Case 6:16-cv-00296-JWD-CBW Document 213 Filed 04/15/20 Page 1 of 5 PageID #: 6747




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


  Clay et al                                    Civil Action 6:16-cv-00296

  Versus                                        Judge John W deGravelles

  New Tech Global Ventures LLC                  Magistrate Judge Carol B. Whitehurst

                     MEMORANDUM RULING AND ORDER

        Before the Court is Plaintiffs’ Motion for Partial Review Of Clerk’s Taxation

  Of Costs [Rec. Doc 209] and Defendant’s Response thereto [Rec. Doc. 211]. For the

  reasons that follow, the motion is granted to the extent it seeks to have the Court

  review the Clerk's taxation of costs but is denied to the extent that it seeks to alter

  the Clerk's taxation of costs.

        The jury trial of this matter began on September 16, 2019 and concluded on

  September 18, 2019. On the last day of trial, the jury returned a verdict in favor of

  Defendant, New Tech Global Ventures, LLC. and against Plaintiffs, Michael Clay,

  Larre G. Butler and Clayton Shamsie, dismissing all claims by Plaintiffs against

  Defendant with prejudice, with costs awarded to Defendant from Plaintiffs. R. 201.

        Following the trial, Defendant filed a motion seeking to recover from

  Plaintiffs certain expenses incurred during the course of the litigation by having them

  taxed as costs. R. 205. Plaintiff opposed the motion, R.206, and Defendants filed a

  Reply, R. 207. The plaintiff objected to the Clerk's taxation of costs by filing a
Case 6:16-cv-00296-JWD-CBW Document 213 Filed 04/15/20 Page 2 of 5 PageID #: 6748




  motion seeking to have this Court review the Clerk's determination. R. 209.

         1. Pro Hac Vice fees

         The Clerk of Court disallowed disallowed all of the pro hac vice costs for

  three out-of-state attorneys, finding that such fees are an expense that an attorney

  pays for the privilege of practicing law in a district and, as such, are not

  recoverable

         2. Deposition Transcripts

         The Clerk of Court ruled on the deposition costs are as follows (1) allowed

  deposition costs of the plaintiffs, Clay, Butler and Shamsie; (2) allowed deposition

  costs of Warren, Holbrook, Harvey and Anderson, the plaintiffs that were ultimately

  dismissed from the case on a pretrial motion, R. 155, (3) disallowed deposition costs

  of plaintiffs Deckard and Baker, as they failed to appear for their depositions, R. 137;

  and, (4) allowed deposition costs of Jenkins, Cress and Chavez, who were either

  called at trial or listed as a may call witness and the deposition was used in the joint

  pretrial order,

         3. Video Depositions

         The Clerk disallowed the costs for the video depositions of plaintiffs Clay and

  Butler because the written transcript of their depositions was available and was used.




                                             2
Case 6:16-cv-00296-JWD-CBW Document 213 Filed 04/15/20 Page 3 of 5 PageID #: 6749




        4. Fees for Witnesses

        The Clerk allowed the mileage, lodging, per diem (meals, etc.) and witness

  fees for Cliffe, Cress. and Otis based on one day’s testimony and Chavez based on

  testimony for two days.

        5. Coping and Scanning Fees

        The Clerk allowed costs for 2 Bench books as required by the Court.

        The Clerk disallowed the costs for Defendant’s trial technician who coded and

  uploaded exhibits to the computer software for trial presentation as being

  unauthorized.

        The Clerk authorized costs for transcripts for pre-trial court hearings relevant

  to the ultimate disposition of the case as “necessary.”

        Rule 54(d)(1) of the Federal Rules of Civil Procedure generally provides that

  “costs—other than attorney's fees—should be allowed to the prevailing party....”

  Thus, “Rule 54(d)(1) contains a strong presumption that the prevailing party will be

  awarded costs.” Pacheco v. Mineta, 448 F.3d 783, 793 (5th Cir.2006). Under 28

  U.S.C. § 1920, costs are allowed for deposition transcripts that are used at trial. The

  party seeking costs bears the burden of supporting its request with evidence

  documenting the costs incurred and proof that each item was obtained for use in the

  case, Fogleman v. ARAMCO, 920 F.2d 278, 285–86 (5th Cir.1991), while the burden

                                            3
Case 6:16-cv-00296-JWD-CBW Document 213 Filed 04/15/20 Page 4 of 5 PageID #: 6750




  is on the losing party to show the impropriety of taxing a particular deposition as a

  cost. Walters v. Roadway Express, Inc., 557 F.2d 521, 526 (5th Cir.1977). A district

  court has broad discretion to tax costs. Migis v. Pearle Vision, Inc., 135 F.3d

  1041,1049 (5th Cir.1998).

         In this case, it is undisputed that the Defendant was the prevailing party at

  trial. The Defendant was awarded $12,198,57 in costs. The Court has reviewed the

  record related to Plaintiffs’ Motion, specifically Defendant’s Motion To Tax Costs,

  attached Memorandum and Affidavit, R. 205-1, 205-3, Plaintiffs’ Objection

  Memorandum and Costs Breakdown, R. 206, 206-1, and the Clerk of Court’s

  Taxation of Costs, R. 208. The Clerk of Court meticulously considered each claim

  submitted, pursuant to the statutory law and jurisprudence as well as practical

  considerations in determining the costs awarded. Determining that the Clerk of

  Court’s award of costs were reasonably and necessarily incurred in the successful

  defense of Plaintiffs’ claims, the undersigned finds that this amount was properly

  taxed by the Clerk of Court and can be recovered by the Defendant from the

  Plaintiffs.

         Accordingly,

         IT IS ORDERED that Plaintiffs’ Motion for Partial Review Of Clerk’s

  Taxation Of Costs [Rec. Doc 209] is DENIED.

                                            4
Case 6:16-cv-00296-JWD-CBW Document 213 Filed 04/15/20 Page 5 of 5 PageID #: 6751




        THUS DONE AND SIGNED this 15th day of April, 2020.




                                        5
